Citation Nr: 1012204	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-17 568	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for filariasis of the testicles.

2.  Entitlement to service connection for filariasis of the 
testicles


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO's January 1962 decision denying the Veteran 
service connection for filariasis of the testicles was not 
appealed and is final. 

2.  The evidence received since January 1962 is new and 
material, and therefore the Veteran's claim to service 
connection for filariasis of the testicles is reopened. 
 
3.  The Veteran's testicular disability is not associated 
with his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient 
to reopen the claim of entitlement to service connection for 
filariasis of the testicles.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

2.  Filariasis of the testicles was not incurred in or 
aggravated by the Veteran's active service; nor may it be 
presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate 
the claim - both to reopen and to establish service 
connection - and of the Veteran's and VA's respective duties 
for obtaining evidence.  It also provided information on 
disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from January 2006 to March 2009.  The Veteran 
submitted private treatment records dated from March 1985 to 
November 1987.  The Veteran was afforded a VA medical 
examination in March 2009.  Significantly, neither the 
Veteran nor his representative have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  New and Material Evidence

The Veteran was denied service connection for hearing loss 
in a November 1947 decision because the there was no showing 
the Veteran suffered from filariasis of the testicles.  The 
decision was confirmed in a January 1962 rating decision.  
At the time of the January 1962 decision the pertinent 
evidence of record included service treatment and personnel 
records.

The decision became final based on the evidence then of 
record.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 
(1956, Supp. 1962).  However, if new and material evidence 
is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, when by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for filariasis of the 
testicles in October 2006.  The pertinent evidence received 
subsequent to the January 1962 rating decision includes VA 
treatment records dated from January 2006 to March 2009, 
private treatment records dated from March 1985 to November 
1987, and a VA medical examination dated in March 2009.  

The Veteran was previously denied service connection for 
filariasis of the testicles because there was no evidence he 
had a testicular disability.  The Veteran submitted an 
ultrasound dated in February 2007 revealing cysts 
bilaterally and moderate sized varicocele on the right.  As 
this reveals that the Veteran has a testicular disability, 
the evidence is new and material and the Veteran's claim is 
reopened.

III. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
filariasis of the testicles.  The Veteran contends that he 
has a disability and that it was caused by his active 
service.  There were no abnormalities or disabilities noted 
in the Veteran's induction examination.  In November 1944 
the Veteran was held for observation for filariasis.  No 
disease was found.  A July 1945 clinical record indicates 
that the Veteran sought treatment for scabies including 
lesions on his penis and itching.  He was not diagnosed with 
a specific condition.  The Veteran's separation examination 
indicated that he had a normal genitourinary evaluation.  
The Veteran reported a current disability of filariasis.  
The examiner stated that no wound, injury, or disease would 
result in permanent disability.  However, the examiner also 
stated that a wound, injury, or disease incurred in the line 
of duty.  The Board Review section stated "clinical findings 
do not substantiate claims of present disability of 
filariasis subjectively."

In March 1985 a private physical revealed that the Veteran 
had no genitourinary symptoms.  An examination revealed 
normal testicles.

The Veteran had an ultrasound at a VA facility in February 
2007.  The ultrasound revealed that his testicles were 
normal sized.  There were no solid or cystic mass lesions.  
There was normal color flow.  A small hydrocele and 
epididymal cysts were revealed bilaterally.  There was also 
a moderate sized varicocele on the right side.  

A VA nurse submitted a letter in March 2007 (and a second 
letter in September 2008 discussing issues to the same 
effect) stated that it is as likely as not that the 
Veteran's condition is related to his active duty.  She 
stated that the Veteran was diagnosed with chronic 
filariasis in 1945 and that the chronic stage of filariasis 
develops 10 to 15 years after onset and severity tends to 
increase with age.  

The Veteran was afforded a VA examination in March 2009.  
The examiner reviewed the claims file and discussed the 
Veteran's treatment history.  The Veteran reported that his 
scrotum started swelling soon after he arrived on duty in 
the South Pacific and worsened over the next year.  He did 
not have pain, fever, chills, or diarrhea.  The Veteran 
indicated that he did not have swelling prior to the 
military.  He reported that the swelling had been present 
continuously since it developed.  The condition had not 
worsened or improved over time.  The Veteran wore a scrotal 
support.  He indicated that the hydroceles and varicoceles 
affect his life by causing some discomfort when wearing 
certain pants or in certain sitting positions.  It did not 
affect his mobility.

Upon examination the Veteran's testes were normal sized.  
The examiner did not note any asymmetric enlargement of the 
scrotum.  He diagnosed the Veteran with bilateral hydroceles 
and right varicocele.  The examiner stated that the 
Veteran's service treatment records clearly do not 
demonstrate a diagnosis of filariasis.  He stated that the 
Veteran's separation examination was contradictory because 
the Veteran indicated that he thought he had filariasis, but 
the exam also states that filariasis was never diagnosed.  
The exam report goes on to state that although no condition 
was diagnosed, that the condition occurred in the line of 
duty.  The examiner also discussed the letter from the VA 
nurse stating that the Veteran's condition was related to 
his service.  He stated that this did not reflect her 
knowledge that no filariasis was ever actually diagnosed, 
rather, she most likely took the Veteran's account of his 
history as fact and did not have the benefit of reviewing 
the claims file.  The examiner stated that because 
filariasis was never diagnosed, that it could not be 
attributed to be the cause of the Veteran's bilateral 
hydroceles and right varicocele.  

Additionally he stated that lambliasis was less likely as 
not the cause of the Veteran's hydroceles or varicoceles.  
He explained that hydrocele can arise from inflammatory 
conditions such as filariasis, but that the most common 
etiology is idiopathic.  He also stated that giardiasis 
would not be expected to cause hydrocele or varicocele.  He 
went on to state that varicoceles are due to dilation of the 
pampinioform plexus of the spermatic vein.  He stated that 
service examinations did not record scrotal swellings which 
could include hydrocele or varicocele.  These conditions 
were not documented prior to 2007.  He then stated that 
lambliasis was a non-invasive intestinal protozoal illness 
that was commonly seen in young persons, daycare workers, 
and contaminated ground and surface standing waters.  It 
infrequently will have a prolonged course but is typically a 
self limited gastroentercolitis.  The Veteran did not have 
any signs of malnutrition.

In light of the evidence, the Veteran is not entitled to 
service connection for filariasis of the testicles.  The 
medical evidence does not demonstrate filariasis or other 
condition of the testicles prior to February 2007.  While 
the Veteran was held for observation for filariasis in 
service, he was not diagnosed with the condition, and in 
fact it was definitively stated that the condition was not 
found.  Further, no swelling was noted during any service 
examination, including the Veteran's separation examination.  
While the separation examination stated that "filariasis" 
was caused by service, the condition was never diagnosed.  
This, in connection with the fact that no condition of the 
testicles was found prior to 2007 argues that no condition 
occurred in or was caused by service, regardless of what the 
separation examination stated.

The Veteran contends that he has had swelling in his 
testicles continuously since service.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  To the extent that the Veteran is 
able to observe continuity of swelling in his testes, his 
opinion is outweighed by the competent medical evidence.  
Simply stated, the Veteran's post-service treatment records 
(showing no complaints associated with testicular swelling 
until February 2007) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While 
the Board is sympathetic to the Veteran's claims, and he is 
certainly competent to describe that which he experienced in 
service, any contentions by the Veteran that he has a 
testicular disability related to active service is 
outweighed by the competent medical evidence of record.  
Moreover, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Here, there are two opinions of record.  One opinion was 
submitted by a VA nurse who associated the Veteran's 
condition with active service.  While the nurse does not 
state whether she reviewed any of the Veteran's service 
records, it is clear she was familiar with his current 
condition and treatment.  The Board finds this opinion 
competent and credible.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (mere absence of a review of the record 
does not strip an opinion of its probative value).  However, 
the Board notes that while the nurse stated that the 
Veteran's condition was consistent with filariasis because 
of the pattern of progression (delayed onset of chronicity 
with increasing severity of symptoms over time), this is 
disputed by the VA examination's findings and the Veteran's 
symptoms.  The Veteran stated that his condition worsened 
during the first year he noticed it in service, and that 
since that time the condition has remained stable and has 
not increased in severity.  

The Board is persuaded by the VA examiner's opinion based on 
his thorough discussion, not only of the Veteran's treatment 
history, including service records, but also of the etiology 
of the diseases the Veteran complains of.  He stated that 
hydroceles and varicoceles, while they can be caused by 
inflammatory diseases, they are most often idiopathic.  
This, in connection with a lack of documented swelling or 
filariasis diagnosis gives merit to the examiner's opinion.  
As there are no treatment records for testicular swelling or 
diagnosis of filariasis, and because filariasis is not 
likely to cause the Veteran's hydroceles or varicoceles, the 
Board finds that the claim must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for filariasis of the testicles, the doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for filariasis of the 
testicles is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


